Citation Nr: 1215238	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  07-05 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for service-connected irritable bowel syndrome.

2.  Entitlement to an initial compensable disability rating for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to May 2004.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California, that, in pertinent part, granted the above claims.  The Veteran timely expressed disagreement with the respective assigned initial disability ratings and perfected as substantive appeal.

In March 2012, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran contends that his service-connected irritable bowel syndrome and hemorrhoids are more severe than indicated by the respective currently assigned disability ratings.

During the March 2012 hearing, the Veteran reported that his irritable bowel syndrome and hemorrhoids had increased in severity since his most recent VA examination, which was conducted in September 2004.  In this regard, the Board notes that the VA examination report is now more than seven years old and does not contemplate the Veteran's additional VA treatment to date or his recent contentions regarding the severity of his symptomatology.  The Board notes that while review of the claims file reveals that the Veteran had been scheduled for a VA examination in March 2010, but had failed to report, during the March 2012 hearing, the Veteran did indicate a willingness to report for a contemporaneous examination.  As such, the Veteran should be provided a contemporaneous VA examination to assess the current nature, extent, and severity of his irritable bowel syndrome and hemorrhoids.  See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377   (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

As this matter is being remanded for the reasons set forth above, any ongoing VA medical treatment records shall also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain copies of all VA treatment records of the Veteran for treatment of his irritable bowel syndrome and hemorrhoids dating from June 2009 to the present, and associate them with the claims file.

2.  The RO/AMC shall schedule the Veteran for appropriate VA examinations to determine the precise nature and severity of his service-connected irritable bowel syndrome and hemorrhoids.  The claims file and a copy of this Remand shall be made available to and reviewed by the examiner.  All studies deemed appropriate by the examiner shall be performed, and all findings reported in detail.

The examiner is requested to comment on the absence or presence of each of the following symptoms, as well as the frequency of each, if found: disturbances of bowel functioning, episodes of abdominal distress, diarrhea, and alternating diarrhea and constipation.

The examiner must also comment on whether, based on his or her clinical experience and expertise, the impairment caused by the irritable bowel syndrome has been mild, moderate, or severe in nature. 

The examiner must also describe in detail all current symptoms of the Veteran's hemorrhoids.  The examiner must state whether the Veteran's hemorrhoids more nearly approximate a disability characterized by mild or moderate severity; or large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or with persistent bleeding and with secondary anemia, or with fissures.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's irritable bowel syndrome and hemorrhoids, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this Remand and to cooperate in the development of his case.  Failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


